UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period endedMarch 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to 01-06914 Commission File Number Worldwide Biotech & Pharmaceutical Company (Name of small business issuer in its charter) Delaware (State or other jurisdiction of Incorporation) 59-0950777 (IRS Employer Identification Number) 4 Fenghui South Road, 15th Floor, A10-11501 Jie Zuo Mansion, Xi'an, Shaanxi 710075 P.R. China (Address of principal executive offices) 86-29-88193339 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934)(check one): Yes oNo x As of May 12, 2011, there were 53,915,653 shares of the common stock issued and outstanding. Table of Contents FORM 10-Q March 31, 2011 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS 3 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 21 ITEM 4- CONTROLS AND PROCEDURES 21 PART II - OTHER INFORMATION ITEM 1 – LEGAL PROCEEDINGS 22 ITEM 6 - EXHIBITS 22 SIGNATURES 23 2 Table of Contents Item 1.Financial Statements WORLDWIDE BIOTECH & PHARMACEUTICAL COMPANY March 31, 2011 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Contents Page(s) Consolidated Balance Sheets at March 31, 2011 (Unaudited) and December 31, 2010 4 Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 5 Consolidated Statement of Comprehensive Loss for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 6 Consolidated Statement of Changes in Equity (Deficit) for the Three Months Ended March 31, 2011 (Unaudited) 7 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (Unaudited) 8 Notes to the Consolidated Financial Statements (Unaudited) 9- 17 3 Table of Contents WORLDWIDE BIOTECH & PHARMACEUTICAL COMPANY CONSOLIDATED BALANCE SHEETS March 31, 2010 December 31, 2009 (Unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable, net (Note 4) Inventories (Note 5) Prepayments and other current assets Total Current Assets Property, plant and Equipment, net Long-lived assets-held for sale Land use rights, net Total Assets $ $ LIABILITIES Current liabilities: Loan payable (Note 7) $ $ Note payable- stockholder (Note 6) Current maturities of note payable - bank (Note 8) Accounts payable Due to related parties (Note 6) Other current liabilities Total Current Liabilities Total Liabilities EQUITY(DEFICIT) WWBP stockholders' equity(deficit): Common stock $.001 par value; 90,000,000 shares authorized; 53,915,653 shares issued and outstanding, Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income: Foreign currency translation gain Total WWBP stockholders' equity(deficit) ) ) Noncontrolling interest ) ) Total Equity(Deficit) ) ) Total Liabilities and Equity(Deficit) $ $ See accompanying notes to the consolidated financial statements 4 Table of Contents WORLDWIDE BIOTECH & PHARMACEUTICAL COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended March 31, 2011 March 31, 2010 Net Revenues $
